931 So. 2d 224 (2006)
Musa SHABAZZ, Appellant,
v.
STATE of Florida, Appellee.
No. 1D04-5119.
District Court of Appeal of Florida, First District.
June 14, 2006.
Nancy Daniels, Public Defender, and Steven A. Been, Assistant Public Defender, Tallahassee, Attorneys for Appellant.
Charlie Crist, Attorney General, Thomas H. Duffy and Terry P. Roberts, Assistant Attorneys General, Tallahassee, Attorneys for Appellee.
PER CURIAM.
Appellant appeals his conviction and sentence for two counts of attempted first-degree murder and one count of felony fleeing or attempting to elude a law enforcement officer. We affirm Appellant's conviction and sentence but remand for correction of a scrivener's error contained in the written judgment. See Dennis v. State, 917 So. 2d 288 (Fla. 1st DCA 2005). The judgment erroneously lists Appellant's conviction as a life felony; however, Appellant was tried and convicted of attempted first-degree murder, which is a first-degree felony. Therefore, the judgment must be corrected to reflect Appellant's conviction for a first-degree felony, not a life felony. §§ 777.04(4)(b), 782.04(1)(a), Fla. Stat. (2003).
AFFIRMED and REMANDED with instructions.
BENTON, POLSTON and THOMAS, JJ., Concur.